Mr. Justice Fisher
delivered the opinion of the court.
It is alleged that James Sherley, the judgment debtor, was discharged from his debts by a decree in bankruptcy, made in 1842.
By the bankrupt law, the liens of the judgments were con*409tinued in full operation, and the rights of the creditor protected, according to the laws of the State, till the liens expired by the statute of limitations. These liens had expired at the time the complainant assigned the judgments to James J. Sherley. The complainant was then only a general creditor of James Sherley, and had no greater right to enforce his judgments against the slaves named in the bill than any other general creditor of James Sherley.
If, as alleged, the title to the slaves was at the date of the discharge in James Sherley, this title, by the decree in bankruptcy, vested in the assignee, subject to the judgment liens; and when these liens expired, his title became absolute, and the slaves are liable to Sherley’s creditors generally, and not exclusively to the complainant’s judgments.
But we are of opinion that there is no fraud alleged or established, aside from the above ground, which is sufficient to defeat the assignment.
Decree affirmed.